DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on April 26, 2021.  Claims 1, 23, 31 have been amended.  Claims 1-6, 23-34 are pending and an action on the merits is as follows. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 23-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al (US 20170004475).

RE 2, further comprising- a conversion module, wherein the router is further configured to use the conversion module to convert the transaction request into a converted transaction request and to transmit the converted transaction request to the first payment instrument reading device, the converted transaction request including instructions that cause the first payment instrument reading device to initiate a transaction involving the payment instrument (par 88).


RE 4, wherein the router is further configured to: receive a first unique identifier corresponding to a selected one of the one or more payment initiating devices; receive a second unique identifier corresponding to a selected one of the one or more payment instrument reading device; and store the first and second unique identifiers in the mapping table such that the mapping table associates the first unique identifier with the second unique identifier (par104-105).
RE 5, wherein the transaction request includes a unique identifier associated with a selected one of the one or more payment initiating devices, and wherein as part of the query the router is further configured to: find the unique identifier in the mapping table; and retrieve an associated unique identifier from the mapping table, the associated unique identifier corresponding to a selected one of the one or more payment instrument reading devices (par 104-106).




RE 23, White discloses a computer-implemented method of processing transactions involving a payment instrument, comprising: receiving, at a router, a transaction request from a first payment initiating device, the first payment initiating device being part of a payment initiating device group of at least one payment initiating device; querying a mapping table to identify a first payment instrument reading device that is associated with the first payment initiating device, the first payment instrument reading device being part of a payment instrument reading device group of at least one payment instrument reading device; identifying a location of the first payment instrument reading device based on a signal received from a beacon coupled to the first payment initiating device; and transmitting, via the router, the transaction request to the first payment instrument reading device based on the identified location (fig 3, 6).

RE 23, wherein the payment instrument reading device group comprises a plurality of payment instrument reading devices communicatively coupled to the router, the method further comprising selecting the first payment instrument reading device from the payment instrument reading device group based on the results of the mapping table query (fig 3, 5).



RE 26, further comprising: converting the transaction request into a converted transaction request; and transmitting the converted transaction request to the first payment instrument reading device, the converted transaction request including instructions that cause the first payment instrument reading device to initiate a transaction involving the payment instrument (par 88).

Re 27, further comprising: a) polling, using the router, a selected payment instrument reading device from the payment instrument reading device group; b) receiving, at the router, a unique identifier corresponding to a selected payment initiating device from the payment initiating device group; c) storing the unique identifier in the mapping table such that the mapping table associates the selected payment initiating device with the selected payment instrument reading device; and d) repeat steps a) to c) for each payment instrument reading device in the payment instrument reading device group (Fig 4, 5, par 91-94).

RE 28, further comprising: receiving a first unique identifier corresponding to a selected payment initiating device from the payment initiating device group; receiving a second unique identifier corresponding to a selected payment instrument reading device from the payment instrument reading device group; and storing the first and second unique identifiers in the mapping table such that the mapping table associates the first unique identifier with the second unique identifier (par 104-105).

RE 29, wherein the transaction request includes a unique identifier associated with a selected payment initiating device from the payment initiating device group, and wherein the querying step further comprises: finding the unique identifier in the mapping table; and retrieving an associated unique identifier from the mapping table, the associated unique identifier corresponding to a selected payment instrument reading device from the payment instrument reading device group (par 104-106).
RE 30, further comprising: receiving, at the router, a mapping table update request that identifies a selected payment instrument reading device from the payment instrument reading device group; and in response to the mapping table update request, removing from the mapping table a unique identifier corresponding to the selected payment instrument reading device as identified in the mapping table update request (par 120).
Re 31, White discloses a computer-implemented method for processing transactions involving a payment instrument, comprising: receiving, at a pairing module, a payment instrument reading device unique identifier corresponding to a selected payment instrument reading device, the selecting payment instrument reading device being part of a payment instrument reading device group comprising at least one payment instrument reading device, wherein the pairing module is communicatively coupleable to any payment instrument reading device within the payment instrument reading device group; transmitting the received unique identifier to a router for storage in a mapping table, the router communicatively coupled to the mapping table; and transmitting a further unique identifier to the router for storage in the mapping table, the further unique identifier corresponding to a pairing module unique identifier that corresponds to the pairing module, wherein the payment instrument reading device unique identifier and the further unique identifier are stored in the mapping table in a manner such that they are associated with one another; and identifying a location of the selected payment instrument reading device based on a signal received from a beacon coupled to a payment initiating device (Fig 3-6).
RE 32, further comprising: receiving, at the router, a mapping table update request from the pairing module; in response to the mapping table update request, removing from the mapping table a unique identifier corresponding to a payment instrument reading device from the payment instrument reading device group that is communicatively coupled with the pairing module at the time of receipt of the mapping table update request (par 104-106).
RE 33, wherein the pairing module is communicatively coupleable to any of the payment instrument reading devices in the payment instrument reading device group via a Radio- Frequency Identification-based (RFID) communication protocol (par 83-87).
RE 34, wherein the RFID- based communication protocol is a Near Field Communication (NFC) protocol (par 83-87).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887